DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 7/15/22, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest an apparatus comprising a current source; a first switch connected in series to the current source; a second switch connected in series with a heating element; a charge storage device connected to a common node of the first switch and the second switch; and a photonic heater comprising the heating element, wherein the first switch and the second switch regulate an amount of current being transferred from the current source to the heating element, wherein the first switch and the second switch operate in an interleaf switching sequence and are not switched on at a same time, in combination with the remaining features recited in the claim.
The prior art of Ingels (US 2014/0169724 A1 of record) discloses an apparatus comprising a current source, a first switch, and a second switch having an interleaf switching sequence, and a photonic heater comprising a heating element and the first and second switches (Ingels, Figure 1). However, Ingels fails to disclose a charge storage device and that the first and second switch regulate the amount of current transferred from the current source to the heating element. Ingels also fails to disclose that the first and second switches are not switched on at a same time. The prior art of Traister (US 3,881,085 of record) discloses an interleaf switching sequence where the first and second switches are not switched on at a same time (Traister, Column 4, l.12-38). However, Traister also fails to disclose that the first switch and the second switch regulate an amount of current being transferred from the current source to the heating element.
Regarding independent Claim 10, the prior art of record does not teach or suggest a photonic heater comprising a current source; a first switch connected to the current source; a second switch connected to the first switch at a common node comprising a charge storage device, wherein a switch control circuit connected to the first and second switches regulates an amount of current being transferred from the current source to a heating element, wherein the first switch is on for a first amount of time in a duty cycle, and the second switch is on for a second amount of time in the duty cycle, and the first and second switches are not switched on at a same time, in combination with the remaining features recited in the claim.
The prior art of Ingels (US 2014/0169724 A1 of record) discloses an apparatus comprising a current source, a first switch, and a second switch having an alternating switching sequence, and a photonic heater comprising a heating element and the first and second switches (Ingels, Figure 1). However, Ingels fails to disclose a charge storage device and that the first and second switch regulate the amount of current transferred from the current source to the heating element. Ingels also fails to disclose that the first and second switches are not switched on at a same time. The prior art of Traister (US 3,881,085 of record) discloses an alternating switching sequence where the first and second switches are not switched on at a same time (Traister, Column 4, l.12-38). However, Traister also fails to disclose that the first switch and the second switch regulate an amount of current being transferred from the current source to the heating element.
Regarding Claim 17, the prior art of record does not teach or suggest a method of providing heating of a photonic circuit, the method comprising: determining a duty cycle of a first switch and a second switch, wherein the first switch is connected to a current source, wherein the second switch is connected to a heating element, and the first and second switches are connected at a common node comprising a charge storage device, and the first and second switches are operable to transfer a time invariant current from the current source to the heating element, wherein the first switch is on for a first amount of time in a duty cycle, and the second switch is on for a second amount of time in the duty cycle, and the first and second switches are not switched on at a same time, in combination with the remaining features recited in the claim.
The prior art of Ingels (US 2014/0169724 A1 of record) discloses an apparatus comprising a current source, a first switch, and a second switch having an alternating switching sequence, and a photonic heater comprising a heating element and the first and second switches (Ingels, Figure 1). However, Ingels fails to disclose a charge storage device and that the first and second switch regulate the amount of current transferred from the current source to the heating element. Ingels also fails to disclose that the first and second switches are not switched on at a same time. The prior art of Traister (US 3,881,085 of record) discloses an alternating switching sequence where the first and second switches are not switched on at a same time (Traister, Column 4, l.12-38). However, Traister also fails to disclose that the first switch and the second switch regulate an amount of current being transferred from the current source to the heating element.
Therefore, Claims 1, 10 and 17 are allowed. Claims 2-9, 11-16, and 18-20 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871